Title: John Adams to Abigail Adams, 2 May 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Hartford May 2d. 1775
     
     Mr. Eliot of Fairfield, is this Moment arrived in his Way to Boston. He read us a Letter from the Dr. his Father dated Yesterday Sennight being Sunday. The Drs. Description of the Melancholly of the Town, is enough to melt a Stone. The Tryals of that unhappy and devoted People are likely to be severe indeed. God grant that the Furnace of Affliction may refine them. God grant that they may be relieved from their present Distress.
     It is Arrogance and Presumption in human Sagacity to pretend to penetrate far into the Designs of Heaven. The most perfect Reverence and Resignation becomes us. But, I cant help depending upon this, that the present dreadfull Calamity of that beloved Town is intended to bind the Colonies together in more indissoluble Bands, and to animate their Exertions, at this great Crisis in the Affairs of Mankind. It has this Effect, in a most remarkable Degree, as far as I have yet seen or heard. It will plead, with all America, with more irresistable Perswasion, than Angells trumpet tongued.
     In a Cause which interests the whole Globe, at a Time, when my Friends and Country are in such keen Distress, I am scarcely ever interrupted, in the least Degree, by Apprehensions for my Personal Safety. I am often concerned for you and our dear Babes, surrounded as you are by People who are too timorous and too much susceptible of allarms. Many Fears and Jealousies and imaginary Dangers, will be suggested to you, but I hope you will not be impressed by them.
     In Case of real Danger, of which you cannot fail to have previous Intimations, fly to the Woods with our Children. Give my tenderest Love to them, and to all.
    